Title: To George Washington from Colonel William Malcom, 5 June 1779
From: Malcom, William
To: Washington, George


        
          Sir,
          on the road leading from Fort Montgomery [N.Y.]towards the Furnace,June 5. 1779—11 O’Clock A.M.
        
        I have this moment seen Capt. Christie who has communicated his business, and I am thereby induced to Send a Gentleman Major Hughs a Volunteer wt. me on to your Excellency with information— The enemys fleet consisting of about 70 Sail—many of them very Small, are at Kings ferry—a body of their Troops are on the East Side the river, extending from the ferry upwards. a very few on Stoney Point—But the greatest part of their army are on board—they have

150 flatt boats with them, which are in Peeks Kill Cove—It is true that they have penetrated as far as the Village & have burnt a few Hutts &c.—but have got no Stores at all, nor have we Sustain’d any loss but the block house at the ferry wt. 80 men, of which in my Opinion nothing else could be expected.
        I Command the Militia of this State on the Wt Side the River—& am posted on the Cross road leading from Fort Montgomery 7 miles advanced from the Garrison to the Furnace With partys advancd on the passes from Haverstraw, & Scouts as far as that place & Your Excellency may be assured that every thing in my power shall be done for the defence of the Garrison—if a few Companys of Light Infantry could be sent me, it would be usefull—if so they must turn off near Junes in the Clove.
        If your Excellency Should want any further intelligence, I Shall be happy to furnish it & render every Service in my Power—Genl McDougal with Huntington, & Parsons Brigades are 9 miles below Fish-Kill. Nixons opposite the Fort—The Governor is in the Field wt. the Militia on the East side the river & also with Genl McDougal Genl Parsons took Command of the Fort Clinton on the 3d Inst. in the evening—The Garrison consists of Larned’s Patterson’s & the Carolina Brigade, about 1700 Strong—the Militia wt. Me as yet about 600.
        If the Fort is invested it will fall—I am clear that the enemy must be opposed in the passes & in the woods—I therefore have posted myself here, but without more, light Troops not a great deal can be expected. your Excellencys most obed. Servt
        
          W. Malcom
        
        
          I am now of opinion that the enemy will give up their design against the Fort—a few days ago, I thought it in danger, but I am perswaded a body of Troops posted where I am at all events will answer Valuable purposes—The baggage of the Army perhaps will go by Windsor but its perfectly safe (& Shorter) to cross the troops at the Fort.
        
      